UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1059



WILLIAM B. CUTSHALL, JR.,

                                                Plaintiff - Appellant,

          versus


JOHN E. POTTER,    Postmaster   General,   U.   S.
Postal Service,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-03-93-1)


Submitted:   September 30, 2005            Decided:   November 1, 2005


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John C. Hunter, BIGGERS & HUNTER, PLLC, Asheville, North Carolina,
for Appellant. Gretchen C. F. Shappert, United States Attorney,
Paul B. Taylor, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              William B. Cutshall, Jr., a white male, filed suit

against his employer, the Postmaster General of the United States

Postal Service (“Employer”), alleging that Employer violated his

rights    under     Title    VII   of   the    Civil    Rights   Act   of   1964   by

discriminating against him based on his race in its decisions not

to promote him for the positions of Human Resources Specialist and

Supervisor of Distribution Operations.                 The district court entered

summary judgment against Cutshall and dismissed the action.                        We

affirm.

              We    review    a    grant      of   summary    judgment      de novo.

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).        Summary judgment is appropriate only if there are no

material facts in dispute and the moving party is entitled to

judgment as a matter of law.            Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).         We must view the evidence in the light most

favorable to the non-moving party.                 Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986).

              In light of this standard, we have carefully reviewed the

formal briefs and materials submitted by the parties and find no

reversible error.           Accordingly, we affirm the district court’s

order granting Employer’s motion for summary judgment. We dispense

with   oral    argument      because    the    facts and legal contentions are




                                        - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -